Fagg, Judge,
delivered the opinion of the court.
This action was brought to recover the value of three boxes of goods shipped at the city of St. Louis, on one of the defendant’s boats, to be delivered at the city of Leavenworth. The loss of the goods in question being established to the satisfaction of the jury at the trial, the respondents had judgment for the amount claimed, and an appeal has been duly prosecuted to this court.
At the instance of the plaintiff below, the jury was directed, upon satisfactory proof of the fact that there was a failure to *58deliver the packages at the place designated in the contract of affreightment, to find for the plaintiff and assess his damages at the value of the goods. The propriety of such an instruction can not be .questioned. . It’ presented really the only issue that the, jury was called to pass upon, and its form was unobjectionable. The chief ground' of objection, however, to the action of the court below, as presented by the argument of appellant’s counsel, is the exclusion of testimony. There seems to be no controversy about the fact that the goods in question were included in the bill of lading and shipped as alleged in the petition.. These three boxes, however, were not included in the receipt given at the point of destination. The appellant, as it is shown by the bill of exceptions, offered in evidence a certain way-bill on the Hannibal and St. Joseph railroad, as well as the manifest of a steamboat plying between Weston and Leavenworth — these being portions of the line over which the goods had to pass — to explain the discrepancy between the receipt and bill of lading.
The court committed no error in excluding such evidence. These papers constituted no part of the contract for the delivery of the goods. However useful they may have been to the parties operating these different means of transportation, they ought not to affect the rights of the respondents. To permit earners thus to manufacture evidence for themselves would establish a practice contrary to the well-known principles of law, and one that might be extensively used to the injury of shippers.
The whole case depended upon a question of fact, and we see nothing in the record that can authorize this court to interfere with the finding of the jury. The judgment is therefore affirmed.
The other judges concur.